Order reversed, with $10 costs and disbursements and motion denied, without costs, without prejudice to the right to renew upon proper papers if defendants are so advised after completion of examinations to be had under the orders in the companion appeals and after plaintiffs have furnished an additional or supplemental bill of particulars, if so advised, or have had a reasonable time thereafter to do so. Memorandum: The order appealed from must be reversed without prejudice to the right to renew upon the conditions stated in our order herein. The order under review is much too broad and, in effect, disregards plaintiffs’ compliance with certain items of the demand, in that it would require plaintiffs to furnish again some of the *964information demanded which has been furnished. Furthermore, an additional or supplemental bill of particulars, if furnished, would probably be more definite and positive after the completion of the examination before trial. All concur, Goldman, J., not participating. (Appeal from an order of Monroe Special Term granting defendants’ motion for an order of preclusion unless a further bill of particulars is served.) Present—McCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ.